EXHIBIT 10.1

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is entered into on August 8, 2017 by
and between Premier Biomedical, Inc., a Nevada corporation (the “Company”) and
[•] (the “Shareholder”). Any capitalized terms not defined herein shall have the
meaning given to such term in the Securities Purchase Agreement.

 

RECITALS

 

WHEREAS, pursuant to a Securities Purchase Agreement by and between the Company
and the Shareholder, dated March 30, 2017 (the “Securities Purchase Agreement”),
the Shareholder agreed to purchase up to $200,000 of the Company’s securities
including shares of common stock, Series A Common Stock Purchase Warrants
(“Series A Warrants”) and Series B Common Stock Purchase Warrants (“Series B
Warrants”);

 

WHEREAS, in accordance with the Securities Purchase Agreement, the First Closing
occurred on March 30, 2017 and the Shareholder purchased 13,333,334 shares of
the Company’s common stock, 13,333,334 Series A Warrants and 13,333,334 Series B
Warrants;

 

WHEREAS, in accordance with the Securities Purchase Agreement, the Second
Closing occurred on May 30, 2017 and the Shareholder purchased 10,101,011 shares
of the Company’s common stock, 10,101,011 Series A Warrants and 10,101,011
Series B Warrants; and

 

WHEREAS, to better facilitate registration of the purchased securities under the
Securities Act of 1933, as amended, the Shareholder and the Company now desire
to effect the exchange of (i) the 13,333,334 Series A Warrants purchased in the
First Closing, (ii) the 13,333,334 Series B Warrants purchased in the First
Closing, and (iii) the 10,101,011 shares of common stock purchased in the Second
Closing (the “Exchange Securities”) for a convertible note issued by the
Company, as set forth in Exhibit A hereto (the “Convertible Note”), as set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Shareholder hereby agree as
follows:

 

AGREEMENT

 

1. Exchange of Shares. The Shareholder hereby agrees to exchange the Exchange
Securities for the Convertible Note effective upon the Company’s issuance of the
Convertible Note to the Shareholder (the “Note Issuance”). The Exchange
Securities shall be immediately cancelled with no further action by either party
upon the effectiveness of the Note Issuance.

 



  Page 1 of 4

   



 

2. Representations and Warranties. The Shareholder represents to the Company as
of the date hereof that (a) it will acquire the Convertible Note, and the shares
of common stock issuable upon exercise of the Convertible Note (the “Conversion
Shares”), for its account for the purpose of investment and not with a view to
the distribution or resale thereof, (b) it has such knowledge and experience in
financial and business matters that the Shareholder is capable of evaluating the
merits and risks of acquiring the Convertible Note and Conversion Shares, and
(c) the Shareholder understands the Convertible Note and Conversion Shares have
not been registered under the Securities Act of 1933 or under any other
securities law and, therefore, none of the Convertible Note or Conversion Shares
can be sold, assigned, transferred, pledged or otherwise disposed of without
registration under applicable securities laws or unless an exemption from such
registration thereunder is available.

 

3. Transfer Restrictions. The Convertible Note and Conversion Shares may not be
sold, assigned, pledged, hypothecated or otherwise transferred except in
accordance with applicable securities laws. The Company shall not be required
(a) to transfer on its books any Convertible Note or Conversion Shares that have
been sold or otherwise transferred in violation of the foregoing transfer
restrictions or (b) to treat as the owner of such Convertible Note or Conversion
Shares or to accord the right to vote or make distributions to any purchaser or
other transferee to whom such Convertible Note or Conversion Shares shall have
been so transferred. The Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and if the Company transfers its own
securities, it may make appropriate notations to the same effect in its own
records.

 

4. Amendment; Waiver. No provision of this Agreement may be amended except by a
written instrument signed by both parties. No provision of this Agreement may be
waived except by a written instrument signed by the party against which such
waiver is to be enforced. Except as expressly provided otherwise in a waiver, no
such waiver shall constitute an ongoing or future waiver of any provision of
this Agreement.

 

5. Severability. Should any provision of this Agreement be found by a court of
competent jurisdiction to be illegal or unenforceable, such provision shall be
severed from this Agreement and the other provisions shall continue in full
force and effect.

 

6. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages shall be binding originals for all purposes hereunder.

 

7. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements, written or oral, between
the parties with respect thereto.

 

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

[Remainder of page intentionally left blank, signature page to follow]



 



  Page 2 of 4

   



 

IN WITNESS WHEREOF, the parties have executed this Exchange Agreement as of the
date first set forth above.

 

 



“Company”

 

“Shareholder”

 

 

 

 

 

 

Premier Biomedical, Inc.,

 

 

 

 

a Nevada corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

William A. Hartman

 

By:

 

 

Its:

Chief Executive Officer

 

Its:

 

 



 



  Page 3 of 4

   



 

Exhibit A

 

Convertible Note

 

 



Page 4 of 4



 